Title: To Benjamin Franklin from John Bondfield, 17 April 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 17 April 1779
My Motives for inclosing you the Anext detail of conections wherein I have and am embarked springs from the apprehendtion I am under of falling a Sacrefice with many others in the Crush of the times relying on timely returns engaged my extending my concerns further than the Capital we have in Europe will answer. I find myself in a Situation the most disagreable posible owing to the general discredit given by the failure of many Houses and perticularly them in Conection with the United States. I have supported without any Assistance all the Checks which the Miscarriage of our adventures have met with and should at this day be entirely disengaged had not the Outfits of our Three Ships at Brest. The Governor Livingston the Hunter and the Mary fearen exceeded the Sums we had allotted for that Service, these Vessels have involved me in a debt of near eighty Thousand Livres which the want of Funds on this Side makes me dread the too pressing instances of them to whom I stand indebted to the hurt of my Credit.
I look up to you for a Credit if to be done without prejudice to your Ministry requesting from your Banker liberty to draw as my Occations may require to a certain extent in so doing you will render me most essential service.
You may and will undoubtedly consider under what pretentions I take the liberty to apply to you. I have no personal pretentions I can have none, but having embarked at the first Opening of the American Confederacy, having advanct as you know in Canada all our Capital at a Crisis for the Support of the American Army. I speak not for myself alone but for Price & Haywood who stand equally interested with me in all our European transactions, having brought with us ten Thousand pounds Sterling which we have and are employing in promoting the Trade of the New Alliances as our force admits haveing establisht ourselves respectably at this City and by our Operations drawn the attention of the French Merchants to Notice our Conduct, independant of the private gratings as a Stab to our Credit would [torn: word or words missing]ence would be a hurt to America should we be forced to defer our payments being the only House that have set down from America in this City under their own Support and in the space of twelve months given so active a Spur to the Union.
From these United Circumstances we may probably be thought worthy of your Protection as this application is not with a view to obtain other than a tempory Aid by a Credit until the reentry of sufficient Capital to go without we flatter ourselves to meet in you a protector who will take us by the hand until we are able to go alone which I hope may be before we have any occation to make use of the Credit for which I now apply this being an Act of precaution to stand me in need in case of want and in this I only understand should you engage Mr Grand to be only an Operation on banque not any real advances guarding always to timely remit as drafts become due.
This application will not I flatter myself influence you to my prejudice Trade and Gouverment bind each other and occationally aid to each others support, the distress’s occation’d by the Capture of the West Indies Ships belonging to this Port has so checkt the Course of Credit that I cannot make any dependance where twelve Months past I should not have found the least difficulty and being as you may suppose strangers at our Arrival in France it cannot be expected to find that Current Credit which a long Series of application & known Abilities can only procure. I have personally no Cause to complain having met on many Occations striking instances of liberallity from the French Merchants and but for the Calamities the late loss’s have created should not doubt their continuance. Circumstances alters Cases and it is our duty to provide against the Storm Committing this my application to your Mature Consideration I remain with due Respect Sir your very hhb Servant
John Bondfield
To His Excellency Benj Franklin
 
Addressed: To / His Excellency Benj Franklin / Plenipotentiary from the United States / of America / at / Paris
Notation: John Bonfield Bordeaux 17 avril 1779.
